People v Frazier (2015 NY Slip Op 01580)





People v Frazier


2015 NY Slip Op 01580


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Friedman, J.P., Sweeny, Saxe, Feinman, Clark, JJ.


14322 1392/12

[*1] The People of the State of New York, Respondent,
vDarrell Frazier, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), and White & Case, New York (Matthew Nicholson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Philip Morrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel McCullough, J.), rendered January 17, 2013, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, assault in the third degree, menacing in the second degree (two counts) and criminal mischief in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from calling his mother as a witness since she was not present during the incident and the probative value of her proposed testimony was outweighed by the risk of confusing the issues, misleading the jury or inviting improper speculation (see People v Corby, 6 NY3d 231, 234-235 [2005]; People v Aska, 91 NY2d 979, 981 [1998]). In any event, any error in the preclusion of defendant's mother's testimony was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK